EXAMINER'S AMENDMENT
Applicant’s arguments, see page 2 of the remarks, filed on June 30, 2022, with respect to objections to the claims have been fully considered and are persuasive.  The objection of claims 5, 15, and 21-30 has been withdrawn. 
Applicant’s arguments, see pages 2 and 3 of the remarks, filed on June 30, 2022, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claim 27 has been withdrawn. 
Claims 1-36 are allowed. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devin R. Brennan on August 29, 2022.
The application has been amended as follows: 
Line 4 of both claims 21 and 28, the word “memory” has been amended to “a memory”.
Claim 23, line 2, the word “further” has been deleted.
Claim 30, lines 2-3, the term “wherein the processor and the at least one antenna are” has been amended to “wherein the processor is”; line 4, “transmit, to the first wireless device” has been amended to “transmit, via the at least one antenna to the first wireless device”; line 6, “transmit one or more training signals” has been amended to “transmit, via the at least one antenna, one or more training signals”; and line 8, “receive, from the first wireless device” has been amended to “receive, via the at least one antenna from the first wireless device”.
The following is an examiner’s statement of reasons for allowance: Petersson et al. (US 2017/0117947 A1) relates to beam forming using an antenna array configured to transmit across an angular sector. A first set of virtual antenna ports is determined by a mapping of physical antenna ports of the antenna array, the first set of virtual antenna ports defining a beam pattern. A first set of reference signals for acquiring channel state information is transmitted over the first set of virtual antenna ports. Angular information about a wireless transceiver device receiving the transmitted first set of reference signals is acquired. The beam pattern is adapted based on an accuracy of the angular information and/or the angular information itself. Chakraborty et al. (US 2018/0063693 A1) relates to a user equipment (UE) reports antenna capability information of the UE, the antenna capability information comprising identification information of each of one or more antenna subarrays and polarization information indicating at least one polarization supported by each of the one or more antenna subarrays. The UE further receives an indication to operate each of the one or more antenna subarrays with one or more of the at least one polarization and communicates according to the indication. However, both references fail to show or teach a method of transmitting, from a first wireless device to a second wireless device in communications with the first wireless device using a first group of antenna elements, an indication that indicates a set of different groups of antenna elements and indicates one or more attributes of each group in the set of different groups of antenna elements, the one or more attributes including one or more beam characteristics associated with each group, each group including one or more antenna elements from one or more of a plurality of arrays or subarrays of antenna elements; and receiving, from the second wireless device in response to the indication, an antenna group switch indication that indicates communications of the first wireless device are to use a second group of antenna elements from the set of different groups of antenna elements, as recited in claim 1 and claimed features similar claim 1 as recited in claims 21 and 31. The references also fail to show or teach a method of receiving, at a second wireless device from a first wireless device that is in communications with the second wireless device via a millimeter wave frequency band using a first group of antenna elements, an indication that indicates a set of different groups of antenna elements for use in communications via the millimeter wave frequency band and indicates one or more attributes of each group in the set of different groups of antenna elements, the one or more attributes of each group in the set of different groups of antenna elements including one or more beam characteristics associated with each group, each group including one or more antenna elements from one or more of a plurality of arrays or subarrays of antenna elements; and transmitting, to the first wireless device, an antenna group switch indication that indicates communications of the first wireless device are to use a second group of antenna elements, as recited in claim 12 and claimed features similar claim 12 as recited in claims 28 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632